Citation Nr: 1634938	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  14-04 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral strain with osteoarthritis, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from December 1986 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of a VA Regional Office (RO). 

In June 2016, the Veteran testified at a video conference hearing conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents his from working.  In this case, the record raises a TDIU issue, as the Veteran testified in his June 2016 video conference hearing that his service-connected lumbosacral strain with osteoarthritis prevented him from working.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The Board notes that the issue of entitlement to an increased rating for the service-connected right knee disability has been perfected, but not yet certified to the Board.  A review of the electronic Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged the Veteran's video conference hearing request for this issue.  As such, the Board will not accept jurisdiction over this claim at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in December 2015, following the most recent Supplemental Statement of the Case (SSOC) in August 2014, the Veteran was provided with a VA examination for his service-connected lumbar spine disability.  Although the RO considered this evidence in a rating decision dated in February 2016, the RO has not considered this evidence in connection with the current appeal.  Therefore, the AOJ must readjudicate the claim for entitlement to an increased rating for a lumbosacral strain with osteoarthritis with consideration of this additional evidence.  38 C.F.R. § 20.1304(c).

With respect to the inferred claim for TDIU, the Board concludes that further development and adjudication of the Veteran's claim for an increased rating for his lumbosacral strain with osteoarthritis may provide evidence in support of this claim.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined).

Additionally, the Board acknowledges that the Veteran filed a formal application for TDIU in October 2015, which the RO denied in a February 2016 rating decision.  However, the RO has not yet provided the Veteran with specific notice with respect to a claim for a TDIU.  Therefore, on remand, the AOJ should provide the Veteran with appropriate notice regarding a claim for a TDIU.  

While on remand, updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Ensure that all notification and development action 
	required is fully complied with and satisfied with 
	respect to the issue of entitlement to a TDIU rating 
	pursuant to 38 C.F.R. § 4.16.  

2.   Contact the Veteran, and, with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.   Review all evidence received since the last prior 
adjudication in August 2014, to include the December 2015 VA spine examination.  After completing any 
   additional development deemed necessary, 
   readjudicate the Veteran's claims for entitlement to an
   increased rating for the service-connected 
   lumbosacral strain with osteoarthritis and entitlement 
   to a TDIU.  If any benefit sought remains denied, a 
   supplemental statement of the case should be provided 
   to the Veteran and his representative after according 
   the requisite time to respond.  The matter should then 
   be returned to the Board for appropriate appellate 
   review.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




